On Petition eor Rehearing.
[Department One. May 9, 1919.]
Per Curiam.
In the body of' our opinion in this case, we say:
“We are following the history of the trial as recited in the briefs, for we find no statement of facts or bill of exceptions.”
Our attention is called to the fact that a statement of facts was on file and a part of the record at the time the opinion was written and for that and other reasons a rehearing should be granted.
We find that counsel is correct in his statement, although by some misprision the statement was not in the files when handed to the writer of the opinion. But appellant lost nothing on that account. We took her case from the brief of her counsel and made ruling of the law upon the facts as we there found them. Our ruling would have been the same whether we based it upon the statement of facts or upon the conclusions of counsel, which we accepted without question.
The petition for rehearing is denied.